Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J), rendered June 6, 1988, convicting him of robbery in the first degree, robbery in the second degree, grand larceny in the fourth degree, assault in the second degree (two counts), criminal possession of stolen property in the fifth degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
While the defendant’s claim that the prosecutor improperly vouched for the credibility of his witnesses is not without merit (see, People v Blowe, 130 AD2d 668), and his claim is preserved for our review (see, People v Medina, 53 NY2d 951; People v Lewis, 140 AD2d 714), we nevertheless conclude that any error was harmless, since the evidence of the defendant’s guilt was overwhelming (see, People v Crimmins, 36 NY2d 230). We also note that certain other remarks of the prosecutor in summation, now challenged as improper, were not properly preserved for appellate review. In any event, reversal of the judgment in the exercise of our interest of justice jurisdiction is not justified.
Finally, we find that the sentence was not excessive (see, People v Suitte, 90 AD2d 80). Mangano, P. J., Brown, Kooper and Harwood, JJ., concur.